Citation Nr: 1515463	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for radiculopathy of the upper and lower extremities. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for a bilateral foot disability. 

6.  Entitlement to service connection for a bilateral ankle disability. 

7.  Entitlement to service connection for a cervical spine disability. 

8.  Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder and schizophrenic disorder. 

9.  Entitlement to service connection for a lumbar spine disability. 

10.  Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was previously before the Board in May 2013.  As discussed by the Board at that time, the RO denied a petition to reopen a claim for service connection for generalized anxiety disorder in January 2010.  However, in June 1980, the Veteran had previously filed claims for pension benefits as well as entitlement to service connection for a nervous condition.  The RO denied pension benefits and service connection for generalized anxiety with hysterical features in March 1981.  In July 1981, the Veteran noted disagreement with the denial of pension benefits.  He also submitted clinical records regarding treatment for his psychiatric disability as well as arguments concerning his disorder.  These statements demonstrate disagreement with the prior March 1981 decision that denied service connection for a psychiatric disorder.  At the least, these statements and clinical records constitute new and material evidence, thus precluding the March 1981 rating decision from becoming final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Additionally, as previously addressed by the Board in May 2013, the RO did not include the claim for low back strain in the original statement of the case (SOC) but included it in the December 2010 supplemental statement of the case (SSOC).  The Veteran did not submit an additional VA Form 9 concerning this issue; however, the Board will accept jurisdiction over it.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  The Veteran did not include the service connection claims for GERD and cervical strain in his January 2010 notice of disagreement (NOD).  However, he acknowledged his desire to appeal those issues in the May 2010 VA Form 9 (within a year of the notice of denial).  As the RO included these issues in the SOC (as well as GERD in the SSOC), the Board will also review them.  Percy, supra.
  
In May 2013 and June 2014, the Board remanded the case for further development.  Specifically, in May 2013, the Board directed the RO to provide the Veteran an opportunity to identify any outstanding treatment records, to obtain his SSA records, and to obtain VA examinations as to all issues on appeal.  In June 2014, the Board directed the RO to obtain the Veteran's correct SSA records, and to obtain VA addendum opinions regarding his claimed hearing loss, tinnitus, and low back disability.  

The record reflects that there has been substantial compliance with the Board's May 2013 and June 2014 remands, as additional treatment record were obtained, the Veteran was afforded VA examinations addressing all issues in May 2013 and June 2013, the SSA confirmed in June 2014 that the Veteran's SSA records had been destroyed and that further attempts to obtain them would be futile, which the Veteran acknowledged in a June 2014 statement, and responsive VA low back and audiologic opinions were provided in July 2014 and August 2014.  Therefore, no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instruction were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of tinnitus. 

2.  The Veteran does not have a current diagnosis of radiculopathy of the upper or lower extremities.  

3.  GERD is not shown in service or for many years thereafter, and the Veteran does not have a service-connected disability upon which a secondary service connection claim for GERD may be based.  

4.  A knee injury or condition is not shown in service or for many years thereafter, and the chronic condition of arthritis is not shown during the one-year presumptive period following service. 

5.  A foot injury or condition is not shown in service or for many years thereafter. 

6.  An ankle injury or condition is not shown in service or for many years thereafter.

7.  A cervical spine injury or condition is not shown in service or for many years thereafter.  

8.  The Veteran's generalized anxiety disorder and schizophrenic disorder are not related to service, and schizophrenic disorder is not shown during the one-year presumptive period following service. 

9.  The Veteran's lumbar spine disability is not related to service. 

10.  The Veteran's bilateral hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not shown during the first year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.  The criteria for service connection for radiculopathy of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

3.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

4.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

9.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

10.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding all issues currently on appeal, VA's notice requirements were satisfied by a June 2009 letter, sent prior to the January 2010 initial adjudication of the claims, which advised the Veteran of the criteria for establishing service connection.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA and private treatment.  While the record reflects that the Veteran is in receipt of SSA benefits, the SSA confirmed in June 2014 that the Veteran's SSA records had been destroyed and that further attempts to obtain them would be futile, and the Veteran acknowledged this information in a June 2014 statement.  As the records have been destroyed and the Veteran is aware of this fact, VA has satisfied its duty to attempt to obtain those federal records under 38 C.F.R. § 3.159(c)(2) and to notify the Veteran of their unavailability under 38 C.F.R. § 3.159(e).  

In May 2013, the Veteran was afforded VA examinations addressing his cervical spine, lumbar spine, knees, ankles, feet, GERD, psychiatric disorders, and radiculopathy of upper and lower extremities.  In June 2013, he was afforded a VA audiologic examination to address his claimed bilateral hearing loss and tinnitus.   In July 2014, a new VA spine examination was provided.  In August 2014, an addendum audiologic opinion was obtained.  As the reports of the VA examinations and the addendum opinion, taken together, are based on the Veteran's medical history and described the Veteran's existing disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations and addendum opinions are adequate for adjudicatory purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Service Connection - Laws and Regulations

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, arthritis, and psychoses, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Tinnitus

With regard to the Veteran's service connection claim for tinnitus, the evidence does not show a diagnosis of this condition.  The August 2014 VA addendum opinion clarified that the Veteran had not reported any tinnitus during his VA audiologic examination.  The VA and private treatment reports of record also do not reflect a diagnosis of this condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Because the evidence fails to establish a current diagnosis for tinnitus, service connection for this condition is not warranted. 

Radiculopathy of Upper and Lower Extremities

With regard to the Veteran's service connection claim for radiculopathy of the upper and lower extremities, the evidence does not show a diagnosis of this condition.  According to the May 2013 VA orthopedic examination report findings, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy in either his upper or lower extremities.  The VA and private treatment reports of record similarly do not reflect a diagnosis of this condition. 

As discussed above, the existence of a current disability is critical to a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  

Because the evidence fails to establish a current diagnosis for radiculopathy of the upper and/or lower extremities, service connection for this condition is not warranted. 

GERD

The Veteran seeks service connection for GERD.  He was evaluated as normal at his March 1964 entrance examination, and his service treatment records do not reflect any complaint, diagnosis, or treatment of a gastrointestinal condition.  According to the Veteran's November 1965 report of medical history provided at separation from service, he did not report any gastrointestinal issues.  He was evaluated as normal according to his November 1965 separation examination report. 

VA treatment records reflect that the Veteran first sought treatment for heartburn in May 2008, 43 years after separation from service.  There are no private medical records reflecting treatment for GERD.  During the Veteran's May 2013 VA examination, he reported that for the last several years he had constant episodes of reflux heartburn and epigastric discomfort, as well as nausea and episodes of vomiting.  However, there is no evidence, either medical or lay, showing that this condition had its onset in service or was incurred in service.  Because there is no record of treatment for GERD or any other gastrointestinal condition in service and the Veteran has not contended that this condition occurred in service, the in-service element is not met, and direct service connection is not warranted. 

The Veteran has also raised a theory of entitlement to service connection for GERD on a secondary basis, asserting that this condition was caused by his pain medications which he uses to treat conditions that he believes should be service connected.  However, in order to satisfy the criteria for secondary service connection, a current service-connected disability must first be shown.  As discussed further below, the Veteran is not currently service connected for any disability, and therefore service connection for GERD on a secondary basis is precluded.    

Bilateral Knee Disability

The Veteran asserts that he is entitled to service connection for a bilateral knee disability.  

The Veteran's entrance examination report from March 1964 did not include any notation of a knee injury or condition.  Service treatment records are silent as to any complaint of, or treatment for, the Veteran's knees.  No right or left knee injury or condition was noted on the Veteran's separation examination report in November 1965, nor did he report any knee issues on his report of medical history at that time.  There is also no evidence of treatment of the chronic condition of arthritis within the one-year presumptive period after separation from service.  

A VA examination from December 1982 noted normal range-of-motion findings for the knees, with flexion to 140 degrees and extension to zero degrees.  A May 1994 VA general medical examination report did not reflect a right or left knee disability, and X-rays taken of the knees at that time were negative.

There are no private medical reports of record that address the Veteran's knees, and VA treatment records reflect that he first complained of persistent left knee pain in April 2011, 46 years after separation from service.  A left knee MRI report from October 2011 indicated osteoarthritic changes at the patellofemoral and medial compartment with myxoid degeneration at the posterior horn of the medial meniscus and small joint effusion.  Also in October 2011, the Veteran complained of right knee pain, which the clinician noted had not been previously evaluated.  X-rays and an MRI of the right knee were ordered.  A May 2013 VA examination report included a diagnosis of bilateral degenerative knee joint disease.      

The Veteran has not provided details as to any specific knee injury sustained in service or knee condition that had its onset in service.  Although the Veteran referenced an in-service fall in his May 2010 substantive appeal, he discussed this incident in the context of head trauma and loss of consciousness, and did not reference a knee injury.  In addition, while the Veteran reported during a May 2013 VA orthopedic examination that his condition started in service in 1963 due to heavy exercising and had slowly progressed throughout the years, the Board does not find the Veteran to be a reliable historian with regards to this statement, as it was made 50 years after-the-fact for purposes of compensation and is unsupported by any other evidence of record.  The Veteran also stated that he went to sick call several times during service for problems with the neck, lower back, bilateral knees, ankles, and feet, and was treated with medications for these conditions, but his service treatment records only reflect treatment for his low back.  While the Veteran is competent to report symptoms capable of lay observation, for the above reasons, the Board does not find his report provided during the May 2013 VA examination to be credible.   

Therefore, the Board finds that no injury or disease regarding the knees has been shown in service or for many years thereafter.  The Veteran's service treatment records are silent as to any complaint of, or treatment for, his knees, and no knee injury or condition was noted on the Veteran's separation examination.  The Veteran has not credibly described any knee symptoms that had their onset in service, and VA treatment records reflect that the Veteran first sought treatment for his knees in 2011, 46 years after separation from service.     

As such, the evidence preponderates against a finding that an injury or disease involving the right or left knee occurred in service, and service connection is not warranted.   

Bilateral Foot Disability

The Veteran asserts that he is entitled to service connection for a bilateral foot disability.  

The Veteran's entrance examination report from March 1964 did not include any notation of a foot injury or condition.  Service treatment records are silent as to any complaint of, or treatment for, the Veteran's feet.  No right or left foot injury or condition was noted on the Veteran's separation examination report from November 1965, nor did he report any foot issues on his report of medical history at that time. 

A May 1994 VA general medical examination report did not reflect a right or left foot disability.  In May 2013, a VA examiner diagnosed bilateral foot calcaneal spurs and left foot plantar fascia calcifications.  Neither private nor VA treatment records reflect any treatment for the Veteran's feet.      

The Veteran has not provided details as to any specific foot injury sustained in service or foot condition that had its onset in service.  Although the Veteran referenced an in-service fall in his May 2010 substantive appeal, he discussed this incident in the context of head trauma and loss of consciousness, and did not reference a foot injury.  In addition, while the Veteran reported during a May 2013 VA orthopedic examination that his condition started in service in 1963 due to heavy exercising and had slowly progressed, the Board does not find the Veteran to be a reliable historian with regards to this statement, as it was made 50 years after-the-fact for purposes of compensation and is unsupported by any other evidence of record.  The Veteran also stated that he went to sick call several times during service for problems with the neck, lower back, bilateral knees, ankles, and feet, and was treated with medications for these conditions, but his service treatment records only reflect treatment for his low back.  While the Veteran is competent to report symptoms capable of lay observation, for the above reasons, the Board does not find his report provided during the May 2013 VA examination to be credible.   

Therefore, the Board finds that no injury or disease regarding the feet has been shown in service.  The Veteran's service treatment records are silent as to any complaint of, or treatment for, his feet, and no foot injury or condition was noted on the Veteran's separation examination.  The Veteran has not credibly described any foot symptoms that had their onset in service, and post-service treatment records do not show any treatment for this condition. 

As such, the evidence preponderates against a finding that an injury or disease involving the right or left foot occurred in service, and service connection is not warranted.   

Bilateral Ankle Disability

The Veteran asserts that he is entitled to service connection for a bilateral ankle disability.  

The Veteran's entrance examination report from March 1964 did not include any notation of an ankle injury or condition.  Service treatment records are silent as to any complaint of, or treatment for, the Veteran's ankles.  No right or left ankle injury or condition was noted on the Veteran's separation examination report in November 1965, nor did he report any ankle issues on his report of medical history at that time.  

A May 1994 VA general medical examination report did not reflect a right or left ankle disability.  Post-service treatment records reflect that the Veteran first complained of episodes of ankle pain in March 2010, at which time the Veteran was assessed with persistent ankle pain and swelling, and X-rays were requested.   

In May 2013, a VA examiner diagnosed bilateral ankle tendonitis bilateral calcaneal spur.  There were no private treatment records showing treatment of the Veteran's ankles. 

The Veteran has not provided details as to any specific ankle injury sustained in service or ankle condition that had its onset in service.  Although the Veteran referenced an in-service fall in his May 2010 substantive appeal, he discussed this incident in the context of head trauma and loss of consciousness, and did not reference an ankle injury.  In addition, while the Veteran reported during a May 2013 VA orthopedic examination that his condition started in service in 1963 due to heavy exercising and had slowly progressed throughout the years, the Board does not find the Veteran to be a reliable historian with regards to this statement, as it was made 50 years after-the-fact for purposes of compensation and is unsupported by any other evidence of record.  The Veteran also stated that he went to sick call several times during service for problems with the neck, lower back, bilateral knees, ankles, and feet, and was treated with medications for these conditions, but his service treatment records reflect only treatment for his low back.  While the Veteran is competent to report symptoms capable of lay observation, for the above reasons, the Board does not find his report provided during the May 2013 VA examination to be credible.   

The Board finds that no injury or disease regarding the ankles has been shown in service.  The Veteran's service treatment records are silent as to any complaint of, or treatment for, his ankles, and no ankle injury or condition was noted on the Veteran's separation examination.  The Veteran has not credibly described any ankle symptoms that had their onset in service, and post-service treatment records show that he first complained of this condition in 2010, 45 years after separation from service. 

As such, the evidence preponderates against a finding that an event, injury, or disease involving the right or left ankle occurred in service, and service connection is not warranted.   

Cervical Spine Disability

The Veteran asserts that he is entitled to service connection for a cervical spine disability.  

The Veteran's entrance examination report from March 1964 did not include any notation of a cervical spine injury or condition.  Service treatment records are silent as to any complaint of, or treatment for, the Veteran's neck.  No cervical spine injury or condition was noted on the Veteran's separation examination report in November 1965, nor did he report any neck issues on his report of medical history at that time.  

A May 1994 VA general medical examination report did not reflect a cervical spine disability.  In May 2013, a VA examiner diagnosed cervical pain myositis and spasms, as well as degenerative cervical disc disease and spondylosis.  There were no VA or private treatment records showing treatment of the Veteran's cervical spine. 

The Veteran has not provided any details as to any specific neck injury sustained in service or neck condition that had its onset in service.  Although the Veteran referenced an in-service fall in his May 2010 substantive appeal, he discussed this incident in the context of head trauma and loss of consciousness, and did not reference a neck injury.  In addition, while the Veteran reported during a May 2013 VA orthopedic examination that his condition started in service in 1963 due to heavy exercising and slowly progressed, the Board does not find the Veteran to be a reliable historian with regards to this statement, as it was made 50 years after-the-fact for purposes of compensation and is unsupported by any other evidence of record.  The Veteran also stated that he went to sick call several times during service for problems with the neck, lower back, bilateral knees, ankles, and feet, and was treated with medications for these conditions, but his service treatment records reflect only treatment for his low back.  While the Veteran is competent to report symptoms capable of lay observation, for the above reasons, the Board does not find his report provided during the May 2013 VA examination to be credible.   

The Board finds that no injury or disease regarding the cervical spine has been shown in service.  The Veteran's service treatment records are silent as to any complaint of, or treatment for, his neck, and no cervical spine injury or condition was noted on the Veteran's separation examination.  The Veteran has not credibly described any neck symptoms that had their onset in service, and post-service treatment records do not show any treatment for a cervical spine disability.

As such, the evidence preponderates against a finding that an injury or disease involving the cervical spine occurred in service, and service connection is not warranted.   

Psychiatric Disorder

The record reflects that during the period on appeal, the Veteran had psychiatric diagnoses of schizophrenia, undifferentiated type and generalized anxiety disorder with depressive symptoms.  See May 2013 VA mental disorders examination report.   

The Veteran's entrance examination report from March 1964 did not include any notation of a psychiatric disorder.  Service treatment records are silent as to any complaint of, or treatment for, mental health.  No psychiatric disorder was noted on the Veteran's separation examination report in November 1965, nor did he report any mental health issues on his report of medical history at that time.  There is also no evidence of treatment for the chronic condition of schizophrenia (a psychosis) within the one-year presumptive period after separation from service.    

According to a December 1980 electroencephalogram report, a history of nervousness, headaches, and head trauma was noted, although the test results were found to be normal.  A March 1981 private report of five psychiatric interviews noted that the Veteran's psychiatric condition was deteriorating gradually, and anxiety neurosis at a psychotic level with concomitant depression was diagnosed.  An October 1981 private evaluation from the same psychiatrist stated that the psychiatric condition developed following several situations that occurred at the Veteran's (post-service) employment, such as his office keys being taken away from him and a bomb threat in the bank where he worked. 

According to a VA psychiatric examination report from September 1982, the Veteran had a history of a neuropsychiatric disorder since 1979 when he had a problem at his job, which the Veteran reported as causing high blood pressure and causing his nervous condition.  The Veteran's wife reported that he had a nervous condition since 1966 when he was discharged from the Army, but that he did not seek treatment at that time.  A VA hospital summary reflects that the Veteran underwent psychiatric hospitalization from November 1982 to December 1982 for a period of 52 days.     

According to a June 1983 private psychiatric report, the date of the event necessitating psychiatric treatment was December 21, 1978 at the bank where the Veteran worked.  The psychiatrist stated that he first evaluated the Veteran in July 1982.   
 
A May 1994 VA mental disorders examination report concluded that the proper diagnosis of the Veteran's condition was schizophrenic disorder, undifferentiated type.  The examiner noted that the Veteran had received a diagnosis of anxiety neurosis but had always been treated with anti-psychotic medications in relatively high doses.  He also noted that despite some considerations, the psychology report from November 1982 was compatible with schizophrenia, though the final diagnosis on the psychiatric hospitalization was a neurosis.  The examiner explained that while several psychiatrists had given diagnoses of generalized anxiety disorder with psychotic symptoms throughout the years, this condition was nonexistent in current psychiatric nomenclature - the condition could either be a neurosis or a psychosis, but not both.   
    
In May 2013, the Veteran was afforded another VA psychiatric examination.  The examiner diagnosed generalized anxiety disorder with depressive symptoms and also diagnosed schizophrenia, undifferentiated type as a medical but not a psychiatric condition.  The examiner opined that the Veteran's generalized anxiety disorder with depressive symptoms was not related to service, reasoning that there was no temporal association between the anxiety symptomatology and the events of military service.  The examiner also pointed out that the first psychiatric treatment occurred in 1982, which was 17 years after discharge from active duty.

Although the Veteran has current diagnoses of schizophrenia, undifferentiated type and generalized anxiety disorder with depressive symptoms, the evidence shows that these disorders are related to events that occurred during his post-service employment at a bank, and not during his military service.  First, there are no psychiatric symptoms or disorders shown in service.  The Veteran's service treatment records are silent as to any complaint of, or treatment for, mental health, and no psychiatric disorder was noted on the Veteran's separation examination.  Second, the reports from the Veteran's non-VA psychiatrist (which are highly probative as they were generated contemporaneously with the Veteran's first treatment in the 1980's), directly state that the Veteran's psychiatric condition was developed following several situations that occurred at the Veteran's post-service employment at a bank, such as his office keys being taken away from him and an incident involving a bomb scare.  See October 1981 evaluation.  According to a June 1983 private psychiatric report, the date of the accident necessitating psychiatric treatment was December 21, 1978 at the bank where the Veteran worked.  

Third, the requirement of a nexus between the current psychiatric disorder and service is not supported by either of the VA examination reports of record.  The May 1994 VA examiner concluded that the proper psychiatric diagnosis of the Veteran was that of schizophrenia, but did not offer an opinion as to whether the condition was related to service.  The May 2013 VA examiner diagnosed generalized anxiety disorder with depressive symptoms, and opined that the condition was not related to service, reasoning that there was no temporal association between the anxiety symptomatology and the events of military service.  The examiner noted that the first psychiatric treatment occurred in 1982, 17 years after discharge from active duty.

The Board notes that according to a September 1982 evaluation, the Veteran's wife reported that he had a nervous condition since 1966 when he was discharged from the Army but did not seek treatment at that time.  While the Veteran's wife is competent to report symptoms capable of lay observation, she is not competent to speak to a diagnosis of a nervous condition or the length of time for which it had been present.  Moreover, the evaluation concluded that the Veteran's history demonstrated a neuropsychiatric disorder since 1979 when he had a problem at his work, and not earlier than that.

Given that the most probative evidence of record demonstrates that the Veteran's psychiatric disorder had its onset in 1979, well after service, and was caused by events that occurred at his post-service employment and not during his military service, the Board concludes that service connection for a psychiatric disorder is not warranted. 
               
Lumbar Spine Disability

The Veteran also seeks service connection for a lumbar spine disability. 

The Veteran's entrance examination report from March 1964 did not include any notation of a lumbar spine injury or condition.  According to a service treatment record from May 1964, the Veteran reported lower back pain for the past two weeks, and a past history of back difficulty for all of his life.  On physical examination, scoliosis to the left was noted, along with pain and tender regions.  X-rays were ordered.  An August 1965 service treatment record reflected that the Veteran was assessed with low back strain and was told to treat the strain with local heat and was ordered light duty for one week.  No lumbar spine condition was noted on the Veteran's separation examination report in November 1965, nor did he report any lower back issues on his report of medical history at that time.  

A VA general medical examination report from December 1982 noted pain and some reduced range of motion in the Veteran's low back, as well as mild tenderness to paravertebral lumbar muscles on palpation, although no back disability was diagnosed.  
  
X-rays taken in conjunction with a May 1994 VA general medical examination revealed straightening of the lumbar curvature suggestive of muscle spasm as well as minimal degenerative lumbar spondylosis.  The examiner noted a history of lumbar myositis.

VA treatment records reflect that the Veteran was initially seen for low back pain in May 2008.  At that time he reported chronic low back pain which he treated with massage.  VA treatment notes from March 2010 and April 2011 reflect that the Veteran continued to experience low back pain.      

In May 2013, a VA examiner diagnosed lower back pain, myositis and spasm, as well as degenerative lumbar disc disease and stenosis.  The examiner opined that the Veteran's orthopedic conditions (including his low back disability) were not at least as likely as not related to military service because the conditions were degenerative in nature and were related to the Veteran's advanced age. 

An MRI report of the lumbar spine from May 2014 revealed moderate to severe degenerative disc disease and spondylosis of the lumbar spine.  A private doctor's note from June 2014 contained a diagnosis of degenerative disc disease and spinal canal stenosis.  

The Veteran was afforded an additional VA back examination in July 2014, and the VA examiner opined that it was less likely than not that the current back disability of lumbar paravertebral myositis and multilevel discogenic disease with neural foramina narrowing were related to service.  He acknowledged the Veteran's reported history of low back pain since service, which the Veteran believed to be related to military tasks including heavy weight handling and strenuous exercise.  The examiner also noted the Veteran's report that the pain had increased slowly but steadily during the years from separation until the present.  However, the examiner concluded that the Veteran's current low back disability was not related to service, but was in fact related to the aging process.      

Therefore, although the Veteran's low back disability satisfies the first and second elements of a service connection claim (i.e. a current disability and an in-service injury), the evidence does not satisfy the third element, which requires evidence of a nexus, or relationship, between the Veteran's low back disability and his service.  

The VA opinions from May 2013 and July 2014 are highly probative, and they weigh against the Veteran's service connection claim for a low back disability.  The opinions were rendered by medical professionals who reviewed the claims file, considered the Veteran's self-reported medical history, and conducted a physical examination of the Veteran.  The medical opinions are supported by a rationale based on the facts of the case and the examiners' medical expertise.  The examiners both concluded that the Veteran's current low back conditions were degenerative in nature and were related to the aging process. 

There is no contrary medical opinion of record, and there is no medical evidence linking the etiology of the Veteran's current disability to service.  As a result, the nexus element is not satisfied, and service connection is not warranted for a low back disability. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability is not warranted. 

Bilateral Hearing Loss

The Veteran asserts that his hearing loss is related to service, though he has not provided any specific details concerning noise exposure in service.  His DD-214 reflects that his military occupational specialty was "medical specialist."  

With respect to service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Moreover, to establish service connection for hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

There are no audiometric findings available from the time of the Veteran's entrance into service in March 1964.  The whispered voice test conducted at that time was normal.  The Veteran's service treatment records do not reflect any complaint, treatment, or diagnosis of decreased hearing or of any ear condition.    

The Veteran's November 1965 separation examination report contained the following pure tone thresholds, in decibels, as follows (ASA standards appear in parentheses to the right of the ISO-ANSI standards): 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15(0)
10(0)
10(0)
N/A
5(0)
N/A
LEFT
15(0)
10(0)
10(0)
N/A
5(0)
N/A

The "physical profile" contained in the November 1965 separation examination report indicated that the Veteran's hearing was normal.  No hearing deficiencies were noted in the summary of defects and diagnoses.

Post-service VA treatment records reflect that the Veteran first reported hearing loss when he submitted his claim in 2009, at the age of 67.  He asserted that this condition was related to service, but did not give any specific accounts of noise exposure.  
  
In June 2013, the Veteran was afforded a VA audiologic examination.  Audiometric testing revealed the following: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
40
55
65
96
LEFT
20
20
40
55
55
96

The examiner diagnosed bilateral sensorineural hearing loss.  In an August 2014 addendum opinion, the examiner concluded that it was less likely than not that the Veteran's current hearing loss was related to military service.  He explained that although prolonged exposure to high intensity noise levels can cause hearing loss, and although the Veteran was presumably exposed to infantry noise for two years, his hearing was within normal limits at separation from service.  In forming this opinion, the examiner explained that hearing loss does not have a retroactive onset after noise exposure.   

After reviewing the evidence, the Board finds as a preliminary matter that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  As noted above, in order for the presumption to apply, the Veteran's hearing loss must have manifested to a compensable degree within a year following separation from service.  In this case, there is no contemporaneous objective evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.

Turning to direct service connection, the Board finds that a current hearing loss disability is shown under 38 C.F.R. § 3.385, as demonstrated by the June 2013VA audiologic examination findings, but that the nexus requirement of the service connection claim is not met.  

The VA examiner based his negative addendum opinion on the fact that the Veteran's hearing was within normal limits at separation from service.  He also found that there was also no evidence of a decline in hearing during service, although he noted that the whispered voice test administered at entrance was not an objective test.  However, the examiner explained that hearing loss does not have a retroactive onset after noise exposure, and therefore the audiometric findings at separation, which were within normal limits, were most telling.  Also significant is the fact that the Veteran's hearing was evaluated as normal at separation from service, as indicated by the rating of "1" in the "PULHES" category for hearing.  See Horn v. Shinseki, 25 Vet. App. 231, fn. 1 (2012) (PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation. The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.). 

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.   However, in this case, the preponderance of the evidence weighs against a finding of such a nexus, as discussed above. 

The Board also recognizes that the Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of his bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Additionally, the record post-service shows a prolonged period without complaint or treatment for hearing loss, and that the Veteran submitted his application seeking service connection for hearing loss in 2009, 44 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).      

The VA examiner declined to relate hearing loss to service.  The Board finds that this August 2014 VA medical opinion is the most probative evidence addressing the "nexus" requirement of the Veteran's claim, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The examiner's medical opinion is also consistent with the evidence of record, which reflects that no hearing loss was shown at the Veteran's separation from active duty in 1965.

As a result of the foregoing, service connection for bilateral sensorineural hearing loss is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for tinnitus is denied. 

Service connection for radiculopathy of the upper and lower extremities is denied. 

Service connection for GERD is denied. 

Service connection for a bilateral knee disability is denied. 

Service connection for a bilateral foot disability is denied. 

Service connection for a bilateral ankle disability is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for a psychiatric disorder is denied. 

Service connection for a lumbar spine disability is denied. 

Service connection for bilateral hearing loss is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


